            Case 1:18-cv-10021-ALC Document 22 Filed 10/29/20 Page 1 of 2



                                                                                   10/29/2020
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 ERIC ROGERS,                                                          :
                                                                       :
                                             Plaintiff,                :
                                                                       :   18-CV-10021 (ALC)
                  -against-                                            :
                                                                       :   ORDER
                                                                       :
 JACK’S COFFEE, LLC and 138-140 VILLAGE                                :
 OWNERS CORP.,                                                         :
                                                                       :
                                             Defendants.               :
                                                                       :
 --------------------------------------------------------------------- :
                                                                       x
 ANDREW L. CARTER, JR., District Judge:


          On July 8, 2019, Plaintiff filed a proposed default judgment and supporting affirmation.

 ECF Nos. 15-16. The Court subsequently issued an order directing Defendant 138-140 Village

 Owners Corp. to show cause why default judgment should not be entered. ECF No. 19.

 However, it has come to this Court’s attention that Plaintiff’s request for default judgment is

 deficient. In order to move for default judgment, it must “file on ECF its motion for a default

 judgment” and include a “memorandum providing the legal and factual authority proving that

 liability has been established.” Individual Practices of Andrew L. Carter, Jr., Attachment A.

 Plaintiff did not file such a motion nor include such a memorandum.

          Accordingly, the Court hereby VACATES its Order to Show Cause, ECF No. 19.

 Plaintiffs are ORDERED to submit the required motion and memorandum by November 6, 2020.

 Plaintiffs are further required to serve this Order on Defendant 138-140 Village Owners Corp.

 and file proof of service by that date.
         Case 1:18-cv-10021-ALC Document 22 Filed 10/29/20 Page 2 of 2




SO ORDERED.


Dated:       October 29, 2020
             New York, New York



                                    ____________________________________
                                          ANDREW L. CARTER, JR.
                                          United States District Judge
